Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method and system wherein a string of output symbols output from a symbol output means is input to a state probability computing means, and the state probability computing means computes a posterior probability indicating a probability whether a wireless terminal is in a normal state or a waiting state. The state probability computing means includes a state transition probability storage unit, an output symbol observation probability storage unit, an initial existence probability storage unit, and a state probability computation unit. The communication control means controls communication such that other wireless terminals perform the flooding, when the posterior probability computed by the state probability computing means shows that the probability that the wireless terminal is in the normal state is higher than the probability that the wireless terminal is in the waiting state. Noda, (U.S. Patent number 8,730,875) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a device, a method, and a machine-readable medium for traffic monitoring that transmits at least one triggering message to a device under test when a quantity of a plurality of packets transmitted by the device within a data training time interval is lower than a threshold of packet quantity so as to make the quantity of the plurality of packets higher than the threshold of packet quantity, record a second packet quantity transmitted by the device under test within the data training time interval, build a probability model according to the data training time interval and the second packet quantity and based on a Poisson probability mass function, record a first packet quantity transmitted by the device under test within a monitoring time interval and determine that the device under test is in a normal state. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of traffic monitoring which measure the quantity of packets transmitted with a time interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114